Case 1:18-cv-07499-RA-JLC Document 77-11 Filed 02/20/20 Page 1 of 5




             EXHIBIT K
     Case 1:18-cv-07499-RA-JLC Document 77-11 Filed 02/20/20 Page 2 of 5


                                                                                                                                            Page I of 4




                                                     ·1                                          ...
                                                ~-
                                              Set Goals
                                                                    ~
                                                                   Perform
                                                                                         /
                                                                                         Revie~v
                                                                                                  '




 !Process Sbrtcd on:                  II 06/05/2015 12:06PMI
 jEmployco Goals Submitted:           II 07128/2015 03:07PMI
 !Manager Goals Confirmed:            11
 lr,,anaser Comelelcd Year End Review:ll 12/17/2015 08:12AM!

  Key Job Accountabilities




     -. Comments




       I        Christine Peddy
                12/07/2015 2:37:41PM
                                            Lead the Channel Marketing function. and grow the Matrix business across the various
                                            Stores and Chains channels. Plan and execute merchandising initiatives. 360 integrated
                                            plans to bring our launches to life leveraging customer tactics and manage the customer
                                            relationship. Lead and inspire lhe new Channel Marketing learn to think out of the box.
                                            deliver innovative programs and develop professionally to grow within the Matrix
                                            family/L'Oreal company.

       R..      Candy Gebhart              For 2016 and important element to the job responsibility is to be a great partner and

       Iii      12/17/2015 8:38:34AM
                                           leader to the cross-functional teams and strengthening !hose relationships.


                                                                   Add new comment



  Business Goal

  Become acdimated wilh L'Oreal, the culture, organization, people, ways of working and the Matrix Brand

  -Attend new hire orientation
  -Attend Discovery and/or Insights
  - Complete induction meetings
  - Establish relationships with cross functional team
  - Meet the Customers
  - Attend a Matrix Hair Show
     ._ Comments




       I        Christine Peddy
                12/07/15 2:21:21PM
                                            I quickly became acclimated with L'Oreal, learned the ways of working and established
                                            relationships wilh the large cross-functional team that drives the Malrix brand. I
                                            attended all onboarding opportunities possible, including lhe new hire orienlalion,
                                            Discovery week, Regis Training and SalonCentric Onboarding. I completed induction
                                            meetings with the brand, sales. crealive and the cross functional team. I met with all
                                            department heads that I now work with daily. With sales I flew out to meet our big
                                            customers. attended the sales meeting, and participated in the customer strategy
                                            meetings here in NY. I was fortunate lo attend the Matrix hair show in Orlando, and
                                            helped with the set-up and worked the show floor for the weekend meeting our
                                            consumers.




       I        Candy Gebhart
                12/17/1512:33:JOAM
                                            Coming into L'Oreal from the outside is not an easy transition and I know firsthand how
                                            difficult it could be. I appreciate Christine's can-do, positive attitude and eagerness to be
                                            a part of the many events and meetings that we've had. No matter the challenges,
                                            Christine has always remained professional and kept a good attitude.
                                            The transition into L'Oreal conllnues into 2016 until Christine can establish strong.
                                            productive relationships wilh the cross-functional teams built on mutual respect and
                                            understanding. This role in Channel Development is an important role as the HUB of
                                            many counterparts, and I rely on Christine to make the relalionships function smoothly
                                            in order to deliver the business results. Currently these relationships are a work in
                                            progress and 2016 needs to start off strong.

                                                                   Add new comment

  Business Goal
  Create the Channel Development vision, and define role and responsibilities with the Field Sales team

  - Write the vision
  -Address process concerns
  - Improve communication now with Field Sales and Brand
  - Define responsibilities, and ownership of projects
  - Create key working documents by Customer to aid in 360 planning and execution
      ?Comments




       I        Christine Peddy
                12/07/15 2:24:41PM
                                            I improved establishing the Channel Department Marketing role, and created the
                                            customer loyalty wheel. and marketing stralegy specific lo in-store and aligned with the
                                            Malrix brand vision, Ongoingly I raised process concerns wilh the goal leveraging all
                                            resources. and enabling belier speed to market. This led to discussions to belier
                                            understand and define how we work with the sales team, customers. sales ad min.
                                            purchasing and the education team. Drafted recommendations, and shared with head of




https://myhr.na.lorea l.intra/psc/P9 I HLRL/EMPLO YEE/HRMS/c/C_ SELF SERVI CE_AD ...                                                         11/2/2018

                                                                                                                                            LUSA - 0082
     Case 1:18-cv-07499-RA-JLC Document 77-11 Filed 02/20/20 Page 3 of 5


                                                                                                                                       Page 2 of 4



                                          sales and my previous manager. I set monthly meetings between our customer teams
                                          and each brand team. This helped to funnel communication lhrough channel marketing
                                          as one conlact, prep our launches for planning meetings and answer technical
                                          questions. \Nilh my team I established our roles and primary projects through the end of
                                          lhe year for stores and chains' team. New customer strategy decks and templates were
                                          created for all planning meetings to bring focus to priorities. and provide 360 launch
                                          information. A calendar with the full 360 programs by monlh was created for 2015, and I
                                          assisled Briltany lo develop the Winning in Chains deck.




       I       Candy Gebhart
                12/17/15 1:01:40AM
                                          In my few months here, I saw Christine jump inlo action and establish many projects
                                          quickly wilh little guidance. She demonstrated her experience and maturity despite the
                                          challenges she has faced. Undoubtedly, she deserves the credit for recognizing the
                                          needs of the business (for example a sales meeting template), jumping into aclion and
                                          gelling ii done herself, going over-and-beyond and selling up the rooms, the sales
                                          portion of the presenlallons, and etc. Christine has a greal job with this. She has been
                                          very dependable for me to deliver everything that I saw lhat was needed - without me
                                          asking, Thank you for your initiative.

                                                                Add new comment

  Business Goal
  Prioritize and deliver urgent Channel Development 2H '15 wins for Malrix

  - Define what premium looks like for Malrix
  - Salon Centric color wall test roll out to more slores
  - Salon Cenlric hair care test in HOC
  - JCP premium wall test roll oul to 25 doors
  - Style link plus ups in 04
  - Flawlessly execule holiday
  - Secure quick wins for Hydra Condilioning balm tube
      v Comments


       I       Christine Peddy
               12/07115 2:26:20PM
                                          I prioritized the projects given lo me, with the goal of compleling them by year end to
                                          look great in 2016. I looked at the opportunities to help make Malrix look more premium,
                                          and secured new extrusions, Matrix wall glorifiers to avoid lhe paper violators, name
                                          plates for navigation and new strip creative. I was able to get Project 185 back on track
                                          and all color walls produced, wilh 23 in-market now. To test improving the hair care wall
                                          I went to the NOC and redressed lhe wall with new slrips, and lo Saddle Brook to look
                                          at strips and placed test framed images to add color to our sea of while. I assisted
                                          Brillany in producing the JCP wall and putting it in test, all walls were completed and
                                          are ready to ship. Style Link communication went out to all doors with the new
                                          messaging, along with new Balm is Back violators and easel cards to drive sales. The
                                          existing holiday program was executed, with 04 pas quickly developed and released.




       I       Candy Gebhart
               12/17/15 1:07:10AM
                                         Christine has a great vision and eye for slyle. She came in and helped complete
                                         projects and make them happen. She has been very active at conlinuing to make the
                                         Malrix merchandising stand out and I can'I wait to see her innovative ideas come lo
                                         life.
                                         I hope thal you've had some important learnings with the Color Wall project and
                                         EndCap project in tenns of working through the processes of SalonCenlric. how to gain
                                         approvals, and how to influence purchasing lo drive the business goals. It will be critical
                                         for you lo master lhe navigation of all the processes and systems so that Malrix can be
                                         considered and respected as the merchandising authority. I will count on you to have a
                                         mastery of lhis in 2016.

                                                                Add new comment

 People Goal
  Manage lhe Channel Development team for success

  - Act as a mentor for junior employees
  - Clearly communicate priorities and ensure on lime deliverables
  - Molivate team lo think out of the box, and embrace new ways of working
  - Participate in meetings to aid in Improving Crealive, Passport, Digilal and planning process
  - Provide feedback and guidance on situations based on facls
  - Sel weekly slatus meetings to provide feedback on promotions and creative



     ·1·
     "Commen1s

                                         The channel development learn is small. but I had weekly team meetings to align on lhe
               Christine Peddy           priorilies for the week to ensure everything was delivered on time for management
           ·   12/07/15 2:27:29PM        meetings, and art release dates. With the learn I helped to improve lhe set-ups for
                                         presenting launches to our customers with a trip to the craft store. To molivate the team
                                         for 2016 planning. I scheduled an offsile and tour of luxury slores lo get new
                                         merchandising and kit ideas. I challenged the team to stop using the same creative they
                                         are doing now, and to do lhings in a more impactful way which will be in-market for
                                         2016. For lhe brand I hosted a holiday brainslonn for theme and kit ideas. \Nilh the
                                         AVP's and my manager I helped to participate in meetings to improve our planning
                                         process, passport responsibililies. templates for endcap planning and digital marketing
                                         ownership which is still evolving (current responsibililies between the learns was not
                                         dear entering this role). When asked I gave objective feedback speaking to the facts
                                         about working with the sales learn, when concerns were raised (there is sensitivity over
                                         lhe channel markeling role between Marketing and Sales and head count. I
                                         experienced upon entering this role). But I personally do nol have a problem working
                                         with anyone, and am flexible to adapt to this role as needed. A weekly crealive meeting
                                                                                                                      a
                                         is in place wilh Creative and Purchasing to review all projects. Additionally monthly
                                         Store call wilh SalonCenlric and the field to review all monlhly promotions so everyone
                                         is up lo speed, and aligned.

                                         This comment is a continuation of the nexl People Goal comment.




https://myhr.na.loreal.intra/psc/P91HLRL/EMPLOYEE/HRMS/c/C_SELFSERVICE_AD ...                                                           11/2/2018

                                                                                                                                       LUSA - 0083
     Case 1:18-cv-07499-RA-JLC Document 77-11 Filed 02/20/20 Page 4 of 5


                                                                                                                                        Page 3 of 4



       ~        Candy Gebhart
                                        I appreciate your professionalism and positive attitude. Given some of the early growing

      Ill       12/17/1512:57:44AM
                                        pains of integrating into this role, I understand that you have a positive altitude and can
                                        remain professional an·d have no issues with working with others. The key lo your
                                        success will be having the self-awareness as well the social/emotional/professional
                                        intelligence at L'Oreal to read the situation properly and know the best course of action
                                        to resolve a situation or accelerate a great one. I rely on you to have the right
                                        assessment of any situation \from all perspectives) so that we can best serve the
                                        brand. A measure of success for the future on your leadership and working well with
                                        others will be their feedback on working with you.

                                                               Add new comment

  People Goal

  Champion the development of the team to advance in organization
                                                                             .... -'!-,
  - Coach learn to be flexible and embrace change
  - Foster an environment for innovative Ideas
  - Provide the tools to act as a general manager in working with our customers
  - Guide team lo have a voice and be the channel development experts
  - Make sure team achieves results with priority projects delivered on time
     'v Comments




      I         Christine Peddy
                12/07/15 2:29:0SPM
                                        My goal has been to position the Channel Marketing team for success, and Jo be a key
                                        driver of growth for Matrix improving our relationship with our customers and how we
                                        look in-slore. It's a fun job. and I try to inject crealivily and out of 11,e box thinking lo
                                        every challenge we are given. I try to be inclusive, and collaborative with the cross-
                                        functional teams to arrive at the best ideas and solutions selling up kick-off meetings
                                        and asking for feedback. My approach is to manage the Channel Marketing
                                        function/job as a general manager. I like to take a look al the big picture, and
                                        recommend what we can do to make a greater impact in-store and with our consumers.
                                        Many of the teams currently work in silos. and there are a Jot of assets that can be
                                        better ulilized Jo help drive sales in Chains and Stores. I am trying to help bring
                                        everyone together, and to execute 360 integrated marketing promotions. With strong
                                        strategy presentations, and 2016 plan recommendations I have guided the team to
                                        become the experts in this space. All 2015 priority projects were delivered, and 2016 is
                                        well positioned for success.




      I         Candy Gebhart
                12/17/1512:52:30AM
                                        I think you are a generous manager who has the team's best interest at heart. You
                                        remain professional at all times and set a good example in that way. You presenl with
                                        great enthusiasm and passion and you come to life when you are speaking about the
                                        initiatives - that's great. I appreciate you creating a positive environment to be
                                        innovative and thinking creatively.
                                        Your learn will learn from every step you make - good and bad ... so it's important for
                                        you to be self-aware and demonstrate constant improvement in your personal
                                        development at work so thal they can be inspired to do the same. You must decide
                                        how you will handle yourself in tough situations/conversations where you are confronted
                                        with a problem, dealing with tough personalities. presenting and defending your point of
                                        view ... you will be faced with these situations and I would advise that you take each of
                                        these as opportunities to set an example and inspire your team.

                                                               Add new comment


 Additional Comments

    ""Comments




      I         Christine Peddy
                12/07/2015 2:31:22PM
                                        I'm very happy to be working at L'Oreal and enjoy the people I work with in PPD. I'm
                                        excited to be in a somewhat new role, where I can really help make a difference and
                                        improve the way Matrix Is marketed to consumers. Overall 5 months into the position, I
                                        prioritized delivering the priority projects I was asked to do when I was hired. Additionally
                                        I focused on putting key presentation templates in place to clearly communicate to all our
                                        strategy and programs we are doing with customers. I also prioritized looking more so at
                                        1H 2016 to make sure we had a solid plan in place for our launches, and could make a
                                        difference. In a short lime, the color wall got back on track and was produced, JCP wall
                                        test implemented and all Hair Care wall enhancements ordered to make Matrix a
                                        destination and premium (including new proprietary extrusions. wall glorifiers, new strip
                                        creative, Matrix headers and in-line travel fixtures). The team is small. so I have lo
                                        balance leading the strategy but then also executing all or the initiatives. More of my time
                                        was focused on fixing Stores and executing all initiatives given the manager resigned.
                                        Looking forward. I'm excited to get more involved with the Chains businesses. especially
                                        leveraging all of lhe opportunities at Ulla. For future success, I will work on improving our
                                        relationship with the sales team (and head) by better defining roles and having more open
                                        communication. I am also trying to establish direct relationships with the customer
                                        contacts to have clearer communication, leverage all resources and make bigger things
                                        happen more efficiently. My career aspiration is to be a general manager, so I hope to
                                        learn as much as possible about the way PPD operates. our customers \SalonCentric
                                        especially). grow the EComm opportunity, deliver some big wins and listen to my
                                        manager's feedback so I can become a better leader in the organization.



      I         Candy Gebhart
                12/17/201512:45:52AM
                                        I can understand that this role was not easy to step into. with loosely defined
                                        responsibilities and early changes in personnel. I appreciale you jumping in. with lillle
                                        guidance or training, and figuring out the best ways to establish this role. I recognize the
                                        hard work (and hours) you personally put into the job Jo make sure the deliverables were
                                        in on lime. It made a difference in our customer meetings and the way that we were
                                        presented at SC. Your goals and vision for the business is great. You've demonstrated
                                        strategic thinking and innovative ideas that I believe could build the business.
                                        What will critical for your success moving into 2016 is 1) A cryslal clear understanding of
                                        each business situation: levers, possibilities. policies, work arounds. You'll need to
                                        differentiate the way things "should work'' and the reality of way things DO work at L'Oreal




https://myhr.na.loreal.intra/psc/P91HLRL/EMPLOYEE/HRMS/c/C_SELFSERVICE_AD ...                                                            11/2/2018

                                                                                                                                        LUSA - 0084
     Case 1:18-cv-07499-RA-JLC Document 77-11 Filed 02/20/20 Page 5 of 5


                                                                                                                                                   Page 4 of 4



                                          and find effective ways lo work within those norms. 2) Establishing the most effective way
                                          to communicate your vision and goals... from a succinct messaging standpoint and also
                                          lactic (email, phone, in person). I'd like to see you become the undisputed authority of
                                          Channel Development and take command of your bailiwick. 3) Creating and establishing
                                          strong relationships with your cross functional partners (Sales like Jessica Johnson. SC
                                          like Tien Tu and Cristina Dorsey, Creative like Maureen Turkel and team, Purchasing like
                                          Sabrina and Trish, and most importantly the brand teams). Those relationships are still a
                                          work in progress and I will count on you to get there.
                                          I believe that if you can establish a great foundation with the aforementioned success
                                          factors. your strengths of innovation, entrepreneurship. and enthusiasm will reach new
                                          heights for the business.
                                                                  Add new comment


 Manager's Additional Comments
  Christine. you are a pleasure to work with and have on the team. I appreciate the balance and experience you bring to the team. I can
  understand that this role was not easy to step into, with loosely defined responsibilities and early changes in personnel. t appreciate you
  jumping in, with little guidance or training, and figuring out the best ways to establish this role. I recognize the hard work (and hours) you
  personally put into the job to make sure the deliverables were in on time. II made a difference in our customer meetings and the way that
  we were presented at SC. Your goals and vision for the business is great. You•v~ demonstrated strategic thinking and innovative ideas
  that I believe could build lhe business.
  What will critical for your success moving into 2016 is 1J A crystal clear understanding of each business situation: levers. possibilities.
  policies, workarounds. You'll need to differentiate the way things "should work" and the reality of way things DO work at L'Oreal and find
  effective ways to work within those norms. 2) Establishing the most effective way to communicate your vision and goals ... from a succinct
  messaging slandpoint and also tactic (email, phone, In person). I'd like to see you become lhe undispuled authority of Channel
  Development and take command of your bailiwick. 3) Creating and establishing strong relalionships with your cross functional partners
  (Sales like Jessica Johnson, SC like Tien Tu and Cristina Dorsey, Creative like Maureen Turkel and team, Purchasing like Sabrina and
  Trish, and most importantly the brand teams). Those relationships are slill a work in progress and I will count on you to get there.
  I believe that if you can establish a great foundation with the aforementioned success faclors, your strengths of innovalion,
  entrepreneurship, and enthusiasm will reach new heights for the business.
  Overall Key Job Accountabilitles:           Developing Mastery
  Overall Business Goals:                   Exceeds Expectations
  Overall People Goals:                     Meets Expectations




          Final Contribution Rating:        2 - Exceeds Expectations
                                           Contribution rating sent to HR on 12/17/2015 at 8:47 AM.


 Relurn 10 the Self Service Homepaae




https://myhr.na.lorea l.intra/psc/P9 l HLRL/EMPLOYEE /HRMS/c/C_ SELFSERVI CE_AD ...                                                                 11/2/2018

                                                                                                                                                   LUSA - 0085
